On Rehearing.
Learned counsel for appellant earnestly argues that the judgment is sufficient to give this court jurisdiction under the ruling in Gentry v. Swann Chemical Co., 234 Ala. 313,174 So. 530, but we do not think so. This authority supports our original conclusion that no sufficient judgment appears "putting the case out of court" (Heffelfinger v. Lane, 239 Ala. 151,194 So. 504), taxing the costs, or discharging the defendant. As observed, the present order of non-suit is not substantially different from that denounced in Wallace v. Screws, 225 Ala. 187, 142 So. 572.
It is further noted that in Gentry v. Swann Chemical Co., supra [234 Ala. 313, 174 So. 531], the costs of court were taxed, a requisite here absent. Pertinent from the Gentry case is the observation with respect to Wallace v. Screws, supra: "The judgment did not tax the costs, and this, for the purpose of an appeal, was essential to the finality of the judgment."
We are constrained to hold to our original view, that there is no sufficient judgment disposing of the case as required by the holdings of our Supreme Court, so the application for rehearing is overruled.
Rehearing denied.